Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 07/31/2019 and 12/28/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 07/31/2019, has been accepted for examination.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-9, 13-15 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichinose et al. (2017/0285643 A1).

Regarding claims 1 and 20, Ichinose discloses a mobile robotic device is (an automatic guided forklift truck) 10 [par. 0014] (fig. 1) and/or a vehicle that automatically locates itself at a target location with respect to a reference object [par. 0002], comprising: 
a mobile base a vehicle body 12 [par. 0014]; 
a mast (a tall upright post, spar, or other structure on a ship or boat) is included in a mast assembly 20 fixed relative to the mobile base, wherein the mast includes a carved-out portion [pars. 0014 and 0016-19]; and 
a three-dimensional (3D) lidar sensor is laser range sensor 26 that obtained data in three dimensions [par. 0019] mounted in the carved-out portion of the mast that is included in the mast assembly 20 and fixed relative to the mast such that a vertical field of view of the 3D lidar sensor is angled downward toward an area field 50 in front of the mobile robotic device the (an automatic guided forklift truck) 10.
For the purposes of clarity, the structure recited in claim 20 is symmetrical to the structure recited in claim 1, as such, to the mast for a mobile robotic device (list claim 20 is rejected above as being anticipated by Ichinose.
Additionally, considering the BRI the definition of a mast includes a tall pole used for support, such as, the pole that holds up the sails and radar on a ship.

As to claim 2, Ichinose also discloses and depicted in drawing (fig. 1) wherein the 3D lidar sensor the laser range sensor 26 is angled such that the vertical field of view included in the field 50 of the 3D lidar sensor the laser range sensor 26 includes a ground surface directly in front of the mobile robotic device the (an automatic guided forklift truck) 10, as can be seen in depicted drawing (fig. 1).
As to claims 6-9, Ichinose further discloses a structure of a mobile robotic device system comprising limitations such as, an operation device 30 (see FIG. 3) includes a microprocessor having a CPU and the like, comprising a control system such as control device 32/operation device 30 configured to detect a cliff in front of the mobile base of the mobile robotic device based on sensor data from the 3D lidar sensor (claim 6); a control system control device 32/operation device 30 configured to detect one or more obstacles in front or to a side of the mobile robotic device based on sensor data from the 3D lidar sensor (claim 7); a control system control device 32/operation device 30 configured to determine a location of the mobile robotic device based on sensor data from the 3D lidar sensor, wherein the sensor data is indicative of one or more surfaces above and behind the mobile robotic device (claim 8); and wherein the control system control device 32/operation device 30 is configured to determine the location of the mobile robotic device by aligning the sensor data with a voxel grid representation of an environment of the mobile robotic device (claim 9) [pars. 0014, 0022-30].
As to claims 13-15, Ichinose further discloses a structure of a mobile robotic device system comprising limitations such as, wherein the mast that is included in a mast assembly 20 is part of a stacked tower that is included in the feature of the structure of lift chain 24 [pars. 0017-18] and/or post mounted to the front part of the vehicle body 12 [par. 0016]  positioned at a front end of the mobile robotic device the automatic guided forklift truck 10 (claim 13); wherein the stacked tower the feature of the structure of lift chain 24 includes a rotational joint tilting mechanism  of a robotic arm the arms 22A, 22B below the mast see depicted arrow in (fig. 2), wherein the rotational joint is configured to rotate (i.e. by swingable) the robotic arm without rotating the mast [pars. 0017-18] (claim 14) and wherein the mobile base vehicle body 12 includes a plurality of one degree of freedom (1DOF) sensors (an encoder) [par. 0015] directed toward an area behind the mobile robotic device the automatic guided forklift truck) 10 (claim 15).
As to claim 16, Ichinose discloses a method comprising: 
an operation device 30 (see FIG. 3) includes a microprocessor having a CPU and the like receiving sensor data indicative of an environment of a mobile robotic device is (an automatic guided forklift truck) 10 [par. 0014] (fig. 1) and/or a vehicle that automatically locates itself at a target location with respect to a reference object [par. 0002] from a three-dimensional (3D) lidar sensor is laser range sensor 26 that obtained data in three dimensions [par. 0019], wherein the 3D lidar sensor is mounted in a carved-out portion of a mast that is included in the mast assembly 20 of the mobile robotic device and fixed relative to the mast such that a vertical field of view of the 3D lidar sensor is angled downward toward an area in front of the mobile robotic device the (an automatic guided forklift truck) 10 [pars. 0014 and 0016-19]; and control device 32/operation device 30 controlling the mobile robotic device based on the sensor data [pars. 0014, 0022-30].
As to claims 17-19, Ichinose also discloses wherein the sensor the laser range sensor 26 data is indicative of a ground surface included in the field 50 directly in front of a mobile base of the mobile robotic device the (an automatic guided forklift truck) 10, as can be seen in depicted drawing (fig. 1), wherein the method further comprises: detecting map data and/or the environmental map of the peripheral area of the forklift truck 10) includes a cliff in front of the mobile robotic device. wherein controlling the mobile robotic device comprises navigating the mobile base of the mobile robotic device the (an automatic guided forklift truck) 10 based on the detected cliff [pars. 0023-24] (claim 17); wherein the sensor the laser range sensor 26 data is indicative of one or more obstacles (i.e. pillars and walls in front or to a side of the mobile robotic device, wherein controlling the mobile robotic device the (an automatic guided forklift truck) 10 comprises avoiding contact with the one or more obstacles (i.e. pillars and walls)(claim 18); and wherein the sensor the laser range sensor 26/279 data is indicative of one or more surfaces above and behind the mobile robotic device, wherein the method further comprises: determining a location of the mobile robotic device relative to the one or more surfaces, wherein controlling the mobile robotic device the (an automatic guided forklift truck) 10 is performed based on the determined location of the mobile robotic device relative to the one or more surfaces [pars. 0021-32] (claim 19).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose et al. (2017/0285643 A1).

As to claims 3-5 and 10-11, Ichinose teaches of a mobile robotic device is (an automatic guided forklift truck) 10 [par. 0014] (fig. 1) and/or a vehicle that automatically locates itself at a target location with respect to a reference object [par. 0002], comprising a three-dimensional (3D) lidar sensor is laser range sensor 26 that obtained data in three dimensions [par. 0019] mounted in the carved-out portion of the mast that is included in the mast assembly 20 and fixed relative to the mast such that a vertical field of view of the 3D lidar sensor is angled downward toward an area field 50 in front of the mobile robotic device the (an automatic guided forklift truck) 10, and depicted in drawing (fig. 1) wherein the 3D lidar sensor the laser range sensor 26 is angled such that the vertical field of view is included in the field 50,  as can be seen in depicted drawing (fig. 1).
Ichinose fail to explicitly specify the constructional changes in the device of claim 1 of the positioning of the field view and angle(s) of 3D lidar sensor such as,  wherein the vertical field of view of the 3D lidar sensor is greater than ninety degrees, and wherein 3D lidar sensor is angled such that an upper bound of the vertical field of view of the 3D lidar sensor extends from the 3D lidar sensor at an angle above a horizontal vector pointing in front of the mobile robotic device (claim 3); wherein the 3D lidar sensor is mounted such that a vertical axis of the 3D lidar sensor is tilted forward relative to vertical (claim 4); wherein the vertical field of view of the 3D lidar sensor extends from a first angle that is between 10 and 20 degrees above a horizontal vector pointing in front of the mobile robotic device to a second angle that is between 75 and 85 degrees below the horizontal vector (claim 5);  wherein the 3D lidar sensor is configured to have a 360 degree horizontal field of view, and wherein at least 270 degrees of the horizontal field of view of the 3D lidar sensor is not obscured by the mast based on a shape of the carved-out portion of the mast (claim 10); and wherein the mast comprises an overhanging mounting point for the 3D lidar sensor, wherein the 3D lidar sensor is mounted underneath the overhanging mounting point to fit within the carved-out portion of the mast (claim 11)
However, even though, Ichinose fail to teach the constructional changes in the device of claim 1, as that claimed by Applicants claims 3-5 and 10-11, the constructional changes are considered obvious design variation of the repositioning or relocating sensor and/or rearrangement part in this case of (3D) lidar sensor the laser range sensor that obtained data in three dimensions in order to collect and obtained accurately distance data for self location of the forklift truck during scanned field in front of the forklift truck 10 obtained in three dimensions, as per teaching of Ichinose (Ichinose, [pars. 0019-21]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ichinose as desired appropriate such as in the manner set forth in applicant's claims 3-5 and 10-11, in order to collect and obtained accurately distance data for self location of the forklift truck during scanned field in front of the forklift truck 10 obtained in three dimensions, as per teaching of Ichinose (Ichinose, [pars. 0019-21]), since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, since it has been held that rearrangement parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the mast comprises: a backing component to which the 3D lidar sensor is mounted: and two symmetric housing components that attach to either side of the backing component such that the 3D lidar sensor is external to a volume encompassed by the backing component and the two symmetric housing components, in combination with the rest of the limitations of the claim. 





Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art mobile robotic device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886